internal_revenue_service number release date index number ------------------------------------------------------ ----------------------------------- ---------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b06 plr-143241-14 date july legend ------------------------------------- ------------------------------------------------------- taxpayer ------------------------------------------------------------ parent ------------------------------------------------------------- state a state b commission a commission b commission c operator year a case a case b case c date x director ----------- --------------------- ----------------------------------------------------- ------------------------------------------------- ------------------------------------------------------- ------------------------------------ ------- -------------------------------------- -------------------------------------- -------------------------------------- ------------------ -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ----------------------------------------------------- dear -------------------- this letter responds to parent’s request made on behalf of taxpayer dated date for a ruling on the application of the normalization rules to certain regulatory procedures applied in state as described below the representations set out in your letter follow plr-143241-14 taxpayer a wholly-owned subsidiary of parent is primarily engaged in the business of generating transmitting distributing and selling electric power to customers in state a and state b it is subject_to regulation by commission a commission b and commission c with respect to terms and conditions of services including the rates it may charge for its services all three commissions establish taxpayer’s rates based on taxpayer’s costs including a provision for a return on the capital employed by taxpayer in its regulated business the law of state a provides a process under which a utility may recover its costs relating to projects such as new electric generation facilities as a stand-alone rate adjustment added to customers’ base rates as relevant to this ruling_request the process for setting the rates involves two components first a taxpayer files estimated projections of all factors including accumulated deferred federal income taxes adfit relevant to the costs associated with the facility that is the subject of the rate adjustment rate base for this purpose is calculated using an average of the thirteen projected end of month balances of the components of rate base the rate adjustment computed using these projections goes into effect at the beginning of the test period the test period is a twelve month period the anticipated collections from rate payers the actual cost incurred with respect to the generating facility and any differences between anticipated amounts and actual amounts are reconciled by a true-up mechanism at the end of the test year under this mechanism the reconciliation amount is either charged to ratepayers if actual revenues are below estimates or credited to ratepayers if actual revenues exceed estimates as part of the rates established for the forthcoming rate year for both under and over collections a carrying_charge is imposed taxpayer owns and operates electric transmission lines in several states including state a and state b these lines are integrated into operator a regional transmission operator the rates that taxpayer may charge its customers for these transmission services are set using a formula approved by commission c the formula rates are calculated using a methodology similar to that used to calculate the rate adjustments inasmuch as the formula rates are calculated using projected costs to establish rates during the period for which rates are being set and a true-up based on over or under recoveries that are reflected in a subsequent rate year the rates are determined by application of the formula approved by commission c and go into effect with no additional action by commission c taxpayer claims accelerated_depreciation on its tax returns to the extent permitted by the internal_revenue_code taxpayer normalizes the federal income taxes deferred as a result of its use of accelerated_depreciation and thus maintains an adfit balance on its regulatory books in ratemaking proceedings before commission a to authorize rate adjustments as well as in calculation of the formula rates rate base is reduced by the calculated adfit balance in calculating its adfit balance for purposes of both the projection and true-up elements of the rate adjustment plr-143241-14 calculations taxpayer followed the same averaging conventions it used for the other components of rate base however for prior formula rate filings taxpayer had calculated its adfit balance by an average of the beginning and ending balances notwithstanding that it used a 13-month average for computation of the plant portion of rate base in those prior cases the averages are calculated in accordance with the provisions of the commission-approved template and the differences in averaging conventions are required by the regulations adopted by commission c sec_1_167_l_-1 of the income_tax regulations requires that a proration methodology be used by taxpayer to calculate its applicable adfit balance for future test periods prior to year a taxpayer had not used the proration methodology either in estimating its projected adfit balance or for the calculation of adfit for purposes of the true-up members of taxpayer’s tax department became concerned about the normalization implications of not using the proration formula during year a in filing case a case b and case c taxpayer incorporated the proration methodology into the calculation of its projected adfit balance in addition taxpayer incorporated the proration methodology into the calculation of the true-up in case b the staff of commission a did not agree that the test period used for the rate adjustment ratemaking was a future test period and therefore asserted that the proration methodology was not required in each of these cases commission a approved the use of the proration methodology in the projected adfit balance but denied its use in the true-up when commission a approved the use of the proration methodology for the projected adfit balance it revised a portion of the taxpayer’s cash working_capital allowance to reflect the adoption of the proration methodology the adjusted portion was intended to compensate taxpayer for the lag in time between when expenditures are made for services by taxpayer and when collections for those services are received by taxpayer commission a concluded that the item in the cash working_capital allowance was duplicative of the effect of the proration methodology and was thus unnecessary due to the uncertainty surrounding the application of the proration methodology and the adjustment to cash working_capital commission a directed taxpayer to seek this ruling from the internal_revenue_service both commission a and commission c at all times have required that all public_utilities under their respective jurisdictions use normalized methods_of_accounting taxpayer requests that we rule as follows the proration methodology requirement does not apply to stand-alone rate adjustment ratemaking and to the commission c formula rates even if they involve future test periods the estimated projection component of both the stand-alone rate adjustment ratemaking and the formula rate does not employ a future test period within the meaning of sec_1_167_l_-1 and therefore taxpayer is not required to use the proration methodology in order to comply with the normalization rules plr-143241-14 the true-up component of both the stand-alone rate adjustment ratemaking and the formula rate does not employ a future test period within the meaning of sec_1_167_l_-1 and therefore taxpayer is not required to use the proration methodology in order to comply with the normalization rules in taxpayer’s stand-alone rate adjustment proceedings an adjustment to eliminate from the taxpayer’s cash working_capital allowance any provision for accelerated depreciation-related adfit if the proration methodology is employed does not conflict with the normalization rules in order to comply with the consistency_requirement of the normalization rules it is not necessary that the taxpayer use the same averaging_convention it uses in computing the other elements of rate base in computing its adfit balance for purposes of the formula rates if the service rules adversely with respect to ruling sec_1 or above any failure by taxpayer to employ the proration methodology prior to the proceedings in cases a b or c or the effective date approved by commission c for the requested modification of the formula rates was not a violation of the normalization rules requiring sanctions for such violation in the event that the service rules adversely with respect to ruling above taxpayer’s failure to comply with the consistency_requirement in connection with its formula rates prior to the effective date approved by commission c for the requested modification of the formula rates was not a violation of the normalization rules law and analysis issue sec_1 and former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the plr-143241-14 meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 requires that a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes of establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_1_167_l_-1 sets forth additional normalization requirements with respect to public_utility_property under sec_1_167_l_-1 a taxpayer does not use a normalization method_of_accounting if for ratemaking purposes the amount of the reserve for deferred taxes excluded from the rate base or treated as cost-free capital exceeds the amount of the reserve for the period used in determining the taxpayer's ratemaking tax expense sec_1_167_l_-1 also provides the procedure for determining the amount of the reserve for deferred taxes to be excluded from rate base or to be included as no-cost capital if in determining depreciation for ratemaking tax expense a period the test period is used which is part historical and part future then the amount of the reserve_account for this period is the amount of the reserve at the end of the historical portion of the period and a pro_rata amount of any projected increase to be credited to the account during the future portion of the period the pro_rata amount of any increase during the future portion of the period is determined by multiplying the increase by a fraction the numerator of which is the number of days remaining in the period at the time the increase is to accrue and the denominator of which is the total number of days in the future portion of the period sec_1_167_l_-1 makes it clear that the reserve excluded from rate base must be determined by reference to the same period as is used in determining ratemaking tax expense a taxpayer may use either historical data or projected data in calculating these two amounts but it must be consistent as explained in sec_1_167_l_-1 the rules provided in sec_1_167_l_-1 are to insure that the same time period is used to determine the deferred tax reserve amount resulting from the use of an accelerated method_of_depreciation for cost of service purposes and the reserve amount that may be excluded from the rate base or included in no-cost capital in determining such cost of services if a taxpayer chooses to compute its ratemaking tax expense and rate base plr-143241-14 exclusion amount using projected data then it must use the formula provided in sec_1_167_l_-1 to calculate the amount of deferred taxes subject_to exclusion from the rate base this formula prorates the projected accruals to the reserve so as to account for the actual time these amounts are expected to be in the reserve as explained in sec_1_167_l_-1 the formula in sec_1_167_l_-1 provides a method to determine the period of time during which the taxpayer will be treated as having received amounts credited or charged to the reserve_account so that the disallowance of earnings with respect to such amounts through rate base exclusion or treatment as no-cost capital will take into account the factor of time for which such amounts are held by the taxpayer the purpose of the proration formula is to prevent the immediate flow-through of the benefits of accelerated_depreciation to ratepayers the proration formula stops flow- through by limiting the deferred tax reserve accruals that may be excluded from rate base and thus the earnings on rate base that may be disallowed according to the length of time these accruals are actually in the reserve_account the effectiveness of sec_1_167_l_-1 in resolving the timing issue has been questioned by its failure to define some key terms nowhere does this provision state what is meant by the terms historical and future in relation to the period for determining depreciation for ratemaking tax expense the test period one interpretation focuses on the type or quality of the data used in the ratemaking process according to this interpretation the historical period is that portion of the test period for which actual data is used while the portion of the period for which data is estimated is the future period the second interpretation focuses on when the utility rates become effective under this interpretation the historical period is that portion of the test period before rates go into effect while the portion of the test period after the effective date of the rate order is the future period the first interpretation which focuses on the quality of the ratemaking data is an attractive one it proposes a simple rule easy to follow and to enforce any portion of the reserve for deferred taxes based on estimated data must be prorated in determining the amount to be deducted from rate base the actual passage of time between the date ratemaking data is submitted and the date rates become effective is of no importance but this interpretation of the regulations achieves simplicity at the expense of precision in other words it is overbroad the proration of all estimated deferred tax data does serve to magnify the benefits of accelerated_depreciation to the utility but this is not the purpose of normalization congress was explicit normalization in no way diminishes whatever power the utility regulatory agency may have to require that the deferred taxes reserve be excluded from the base upon which the utility's permitted rate of return is calculated h_r rep no 91st cong 1st sess in contrast the second interpretation of sec_1_167_l_-1 of the regulations is consistent with the purpose of normalization which is to preserve for plr-143241-14 regulated utilities the benefits of accelerated_depreciation as a source of cost-free capital the availability of this capital is ensured by prohibiting flow-through but whether or not flow-through can even be accomplished by means of rate base exclusions depends primarily on whether at the time rates become effective the amounts originally projected to accrue to the deferred tax reserve have actually accrued if rates go into effect before the end of the test period and the rate base reduction is not prorated the utility commission is denying a current return for accelerated_depreciation benefits the utility is only projected to have this procedure is a form of flow-through for current rates are reduced to reflect the capital cost savings of accelerated_depreciation deductions not yet claimed or accrued by the utility yet projected data is often necessary in determining rates since historical data by itself is rarely an accurate indication of future utility operating results thus the regulations provide that as long as the portion of the deferred tax reserve based on projected future estimated data is prorated according to the formula in sec_1_167_l_-1 a regulator may deduct this reserve from rate base in determining a utility's allowable return in other words a utility regulator using projected data in computing ratemaking tax expense and rate base exclusion must account for the passage of time if it is to avoid flow-through but if rates go into effect after the end of the test period the opportunity to flow through the benefits of future accelerated_depreciation to current ratepayers is gone and so too is the need to apply the proration formula in this situation the only question that is important for the purpose of rate base exclusion is the amount in the deferred tax reserve whether actual or estimated once the future period the period over which accruals to the reserve were projected is no longer future the question of when the amounts in the reserve accrued is no longer relevant at the time the new rate order takes effect the projected increases have accrued and the amounts to be excluded from rate base are no longer projected but historical even though based on estimates there are two kinds of ratemaking at issue here with identical components for both the stand-alone rate adjustment and the formula rates taxpayer estimates the various components of rate base rates go into effect as of the beginning of the service year as such the rates are in effect during the test year and the proration formula must be used the addition of the true up increases the ultimate accuracy of the rates but does not convert a future test period into a historical test period as those terms are used in the normalization regulations therefore taxpayer is required to apply the proration formula in calculating accumulated deferred income taxes for purposes of calculating rate base issue we note that because taxpayer is using estimated data for the test period the test period at issue here constitutes a future test period under the first interpretation discussed above as well plr-143241-14 as discussed above where a taxpayer computes its ratemaking tax expense and rate base exclusion amount using projected data then must use the proration formula provided in sec_1_167_l_-1 to calculate the amount of deferred taxes subject_to exclusion from the rate base this formula prorates the projected accruals to the reserve so as to account for the actual time these amounts are expected to be in the reserve as explained in sec_1_167_l_-1 the formula in sec_1_167_l_-1 provides a method to determine the period of time during which the taxpayer will be treated as having received amounts credited or charged to the reserve_account so that the disallowance of earnings with respect to such amounts through rate base exclusion or treatment as no-cost capital will take into account the factor of time for which such amounts are held by the taxpayer the purpose of the proration formula is to prevent the immediate flow-through of the benefits of accelerated_depreciation to ratepayers the proration formula stops flow- through by limiting the deferred tax reserve accruals that may be excluded from rate base and thus the earnings on rate base that may be disallowed according to the length of time these accruals are actually in the reserve_account in contrast to the projections discussed above the true-up component is determined by reference to a purely historical period and there is no need to use the proration formula to calculate the differences between taxpayer’s projected adfit balance and the actual adfit balance during the period in calculating the true-up proration applies to the original projection amount but the actual amount added to the adfit over the test year is not modified by application of the proration formula issue in taxpayer’s stand-alone rate adjustment proceedings commission a adjusted the already-approved cash working_capital allowance specifically to mitigate the effect of the use of the proration methodology finding the effects duplicative in general taxpayers may not adopt any accounting treatment that directly or indirectly circumvents the normalization rules see generally sec_1_46-6 in determining whether or to what extent the investment_tax_credit has been used to reduce cost of service reference shall be made to any accounting treatment that affects cost of service rev_proc 1988_1_cb_637 it is a violation of the normalization rules for taxpayers to adopt any accounting treatment that directly or indirectly flows excess tax_reserves to ratepayers prior to the time that the amounts in the vintage accounts reverse here commission a adjusted the cash working_capital allowance specifically to mitigate the effect of the application of the proration methodology this is inconsistent with the normalization rules we do not hold that the normalization rules require a similar type of cash working_capital adjustment in all cases we hold only that where as here it is adjusted or removed in an attempt to mitigate the effects of the plr-143241-14 application of the proration methodology or similar normalization rule that adjustment or removal is not permitted under the normalization rules issue former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 requires that a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes of establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 of the code provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is plr-143241-14 also used for ratemaking purposes with respect to all three of these items and with respect to the rate base in order to satisfy the requirements of sec_168 there must be consistency in the treatment of costs for rate base regulated depreciation expense tax expense and deferred tax revenue purposes here rate base depreciation expense and accumulated deferred income taxes are all calculated in consistent fashion - all are averaged over the same period while there are minor differences in the convention used to average all elements of rate base including depreciation expense on the one hand and adfit on the other for purposes of sec_168 it is sufficient that both are determined by averaging and both are determined over the same period of time thus the calculation of average rate base and accumulated deferred income taxes as described above complies with the consistency_requirement of sec_168 because of the conclusion reached above taxpayer’s seventh issue is moot and will not be considered further issue because the service has ruled in issue and that taxpayer was required to use the proration formula applicable to future test periods for the projected revenue requirement prospectively adhering to the service’s interpretation of sec_1 l - h ii require adjustments to conform to this ruling any rates that have been calculated using procedures inconsistent with this ruling nonconforming rates which are or which have been in effect and which under applicable state or federal regulatory law can be adjusted or corrected to conform to the requirements of this ruling must be so adjusted or corrected where nonconforming rates cannot be adjusted or corrected to conform to the requirements of this ruling due to the operation of state or federal regulatory law then such correction must be made in the next regulatory filing or proceeding in which taxpayer’s rates are considered specifically the current timing of taxpayer’s stand-alone rate adjustment filings with commission a will accommodate all adjustments or corrections to any prior estimated projections or true-ups necessary to conform to the requirements of this ruling in rates having an effective date no later date x including case a case b and case c in addition taxpayer has already sought an order from commission c to make the necessary changes to the rate templates not simply unilaterally adjusting the calculations or the manner in which the templates are completed in the next annual projections or true-up adjustments if taxpayer must request these changes through a filing with commission c taxpayer has represented that it will make a filing with commission c to amend its formula rate template within six months of receipt of this ruling letter requesting that commission c apply a methodology in accordance with this letter using an effective date of the first month following the date of the filing made with commission c following commission c’s order in that filing taxpayer will prospectively apply the methodology consistent with plr-143241-14 this letter approved by commission c until commission c acts on the filing taxpayer will continue to use the methodology described above sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting however in the legislative_history to the enactment of the normalization requirements of the investment_tax_credit congress has stated that it hopes that sanctions will not have to be imposed and that disallowance of the tax_benefit there the itc should be imposed only after a regulatory body has required or insisted upon such treatment by a utility see senate report no 92nd cong 1st sess 1972_2_cb_559 here taxpayer has received stand-alone rate adjustments from commission a without application of the proration methodology as required in addition taxpayer used a template approved by commission c to calculate formula-based rates both commission a and commission c have at all times required that utilities under their respective jurisdictions use normalization methods_of_accounting taxpayer also intended at all times to comply with the normalization rules as concluded above taxpayer was required to use the proration methodology in these ratemaking proceedings however because commissions a and c as well as taxpayer at all times sought to comply and because taxpayer will take the corrective actions described above it is not currently appropriate to apply the sanction of denial of accelerated_depreciation to taxpayer conclusion sec_1 the proration methodology requirement applies to all future test periods the estimated projection component of both the stand-alone rate adjustment ratemaking and the formula rate does employ a future test period within the meaning of sec_1_167_l_-1 and therefore taxpayer is required to use the proration methodology in order to comply with the normalization rules the true-up component of both the stand-alone rate adjustment ratemaking and the formula rate does not employ a future test period within the meaning of sec_1_167_l_-1 and therefore taxpayer is not required to use the proration methodology in order to comply with the normalization rules in taxpayer’s stand-alone rate adjustment proceedings an adjustment to eliminate from the taxpayer’s cash working_capital allowance any provision for accelerated depreciation-related adfit if the proration methodology is employed does conflict with the normalization rules in order to comply with the consistency_requirement of the normalization rules it is not necessary that the taxpayer use the same averaging_convention it uses in computing the other elements of rate base in computing its adfit balance for purposes of the formula rates plr-143241-14 the service rules adversely with respect to ruling sec_1 and above any failure by taxpayer to employ the proration methodology prior to the proceedings in cases a b or c or the effective date approved by commission c for the requested modification of the formula rates was not a violation of the normalization rules requiring sanctions for such violation because the service rules favorably with respect to ruling above taxpayer’s requested ruling is moot except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
